MEMORANDUM***
Petitioner Harvinder Singh applied for asylum, withholding of removal, and Con*142vention Against Torture protection. The immigration judge denied his application based on an adverse credibility finding, which the BIA affirmed. Singh now petitions for a rehearing.
The panel reviews the BIA’s denial of asylum or withholding of removal for substantial evidence. Cordon-Garcia v. INS, 204 F.3d 985, 990 (9th Cir.2000). Singh’s testimony contained material inconsistencies. We therefore find that the adverse credibility finding was supported by substantial evidence.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the *142courts of this circuit except as provided by Ninth Circuit Rule 36-3.